Citation Nr: 1456556	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  06-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from October 1968 to October 1972.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2009, the Veteran and his wife testified during a Board videoconference hearing.  A transcript of the hearing is of record.

In July 2009, the Board remanded the Veteran's case to the RO for further development.

In an October 2010 decision, the Board denied the Veteran's claim for service connection for peripheral neuropathy and remanded his claims for service connection for psychiatric and skin disorders to the RO for further development.

In a September 2012 decision, the Board denied the Veteran's claims for service connection for PTSD and a skin disorder.  At that time, and in June 2013, the Board remanded the claim for service connection for a psychiatric disorder, other than PTSD, to the RO for further development.

In the Introduction to its June 2013 remand, the Board noted that the issues of entitlement to nonservice-connected pension and special monthly compensation based on the need for aid and attendance or on being housebound (see Veteran's November 2012 statement), as well as a question regarding his competency, were raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ).  The matters were referred to the AOJ.  See April 8, 2013 and August 19, 2013 AOJ memoranda noting the new issues.  There is no indication that the AOJ has yet adjudicated the claims.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

The Veteran's psychiatric disorder, diagnosed as depression, not otherwise specified (NOS), is unrelated to his period of active military service


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, other than PTSD, are not met.  38 U.S.C.A. §§  1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In an April 2004 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim on numerous occasions, most recently in the August 2013 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of his electronic file reveals a May 2014 VA report of examination for housebound status or permanent need for regular aid and attendance not reviewed by the AOJ that does not contain evidence pertinent to the psychiatric disorder claim on appeal.  

The purpose of the Board's July 2009 remand was enable the RO to initially consider new medical evidence submitted by the Veteran regarding his claim for service connection for peripheral neuropathy and to obtain his complete service personnel record. 

In October 2010, the Board remanded the Veteran's case to afford him a VA examination.  There was substantial compliance with the Board's remand as the Veteran was scheduled for VA psychiatric examination in December 2010 and VA opinions were obtained in December 2011 and July 2012.

In September 2012, the Board remanded the Veteran's case to provide him with a VA examination for a psychiatric disorder other than PTSD.  There was full compliance with this remand as he was scheduled for VA examination in November 2012 and a VA opinion was obtained in March 2013.

There was substantial compliance with the Board's June 2013 remand that directed the AOJ to obtain records considered by the Social Security Administration (SSA) in its award of disability benefits to the Veteran.  In a July 2013 response to the AOJ's inquiry, the SSA reported that the Veteran's records were destroyed.  The August 2013 SSOC was subsequently issued.

The November 2012 VA examination report, with the March 2013 VA opinion , is adequate for rating purposes because the examiners reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale as to the claim for a psychiatric disorder other than PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The records satisfy 38 C.F.R. § 3.326 (2013).  The 2012 VA examination report with the 2013 opinion cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.  The November 2012 opinion with the March 2013 opinion makes up for any deficiencies in the December 2010, December 2011, and July 2012 VA examination reports.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  The record was thereafter held open for a period of 60 days to allow the appellant the opportunity to submit additional evidence.  The Veteran submitted additional relevant medical evidence regarding his peripheral neuropathy claim and, at his request, the matter was remanded to the RO for initial consideration of the new evidence under 38 C.F.R. § 20.1304 (2014).

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

Contentions

The Veteran contends that he has a psychiatric disorder, other than PTSD, related to his active service.  During his January 2009 Board hearing, he denied having psychiatric problems prior to entering active service.  See Board hearing at page 3.  The Veteran also denied receiving any psychiatric treatment while in service.  Id. at 5.  He testified that for the past six years he attended outpatient group therapy for coping with chronic disease and pain.  Id.

Thus, the Veteran asserts that service connection is warranted for a psychiatric disorder other than PTSD.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of psychiatric pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records show that, in September 1971, the Veteran was evaluated in connection with his complaints of bilateral tinnitus accompanied by occasional dizziness with a recent episode of syncope.  The examiner indicated that ear, nose, and throat (ENT) and neurological evaluations were essentially negative.  He noted, however, that voluntary hyperventilation reproduced the appellant's symptoms of "dizziness."  Upon clinical evaluation, the examiner diagnosed the Veteran as having an anxiety reaction with hyperventilation syndrome and secondary syncope.  The examiner recommended that, if the appellant's symptoms of "dizziness" persisted, psychiatric evaluation should be considered.  It does not appear that additional psychiatric evaluation was required. 

At his June 1972 military separation medical examination, the Veteran completed a report of medical history on which he endorsed multiple complaints, including depression and nervous trouble since 1970.  The examiner noted that the Veteran reported "depression, nervous trouble since 1970, treated by doctor, still has symptoms on occasion."  Psychiatric evaluation was normal. 

The post-service record on appeal contains clinical records documenting psychiatric complaints from the appellant with varying diagnoses.  Private treatment records, dated from July 1988 to September 2003, describe the Veteran's treatment for multiple sclerosis.  Included is a February 25, 2000 record noting the Veteran's emotional lability and that he was irritated and cried easily.

VA outpatient treatment records, dated from 2004 to 2008, include the appellant's complaints of anxiety and depression, that were considered to be manifestations of his multiple sclerosis.  Treatment included regular outpatient individual psychotherapy and group therapy for coping with chronic illness.  More recent clinical records contain diagnoses such as psychological factors affecting multiple sclerosis (in 2008), major depressive disorder (in early 2005), and depressive disorder, NOS (in 2010).

The Veteran received private psychiatric treatment since February 2004, according to May 25, 2006 and March 23, 2009 statements from R.B.P., M.D., a psychiatrist.  The Veteran initially presented with symptoms of depression, crying spells, irritability, and disturbed sleep.  He was also diagnosed with multiple sclerosis in 1989.  The Veteran had some symptoms of PTSD with depression.

A May 25, 2005 VA outpatient psychiatry consult note indicates that the Veteran had multiple sclerosis and depression over disability (mental and physical) and limitation.  He received therapy for anger/stress management, depression, and dealing with a chronic disabling condition for the past year, as well as private treatment.  The assessment was depression.

During a November 21, 2005 VA Agent Orange Registry examination, the Veteran complained of having anxiety attacks, depression, memory loss, anger, and multiple sclerosis.  

The December 2010 VA psychiatric examiner diagnosed the Veteran with depression, NOS, that was secondary to multiple sclerosis.

The November 2012 VA psychiatric examiner diagnosed the Veteran with depression attributed to difficulties with multiple sclerosis and dementia likely related to advanced multiple sclerosis.  Cognitive impairment was also reported.  

The examiner reviewed the Veteran's service treatment records, found no hospitalization or treatment for a mental health disorder, and noted that, on one visit, the Veteran was noted to have depression, that was not disabling.  The Veteran's report of a history of depression and anxiety since 1970 for which he was treated by a doctor and still had symptoms on occasion was noted.  The examiner found no evidence of psychiatric treatment in the medical records or any medical treatment for depression.  The examiner commented that the Veteran did not receive any other treatment subsequent to military service until approximately 2006 or 2007.

In the March 2013 opinion, a VA physician (who provided the December 2011 and July 2012 opinions) reviewed the Veteran's medical records and the November 2012 VA examination report.  In the examiner's opinion, the Veteran's current depressive disorder was less likely as not related to active military service.  The examiner observed that the Veteran reported treatment for depression by a physician in 1970 and existing symptoms were noted to be persistent at the time of discharge.  The examiner explained that this was self-reported and that there were no records in the Veteran's service treatment records of an evaluation for, or treatment of, depression, nor were there records documenting ongoing symptoms in the years after discharge.  The examiner diagnosed the Veteran with depression due to non-service-connected multiple sclerosis.

Since the 2013 VA physician's opinion was based on an accurate history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician provided a definitive opinion supported by a rationale based on the record and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The 2013 examiner's opinion is entirely consistent with that rendered by the December 2010 VA examiner.

There is no medical opinion of record to refute the March 2013 VA examiner's opinion.  The Veteran has a contrary opinion, but his opinion is of little probative value, because he lacks the medical expertise needed to attribute his depression disability to his active military service, as opposed to the other possible causes.  The VA physician was well qualified to assess the causes of the Veteran's psychiatric disability (depression) and provided reasons for his opinion.  The VA examiner explained that the Veteran's depression was due to non-service-connected multiple sclerosis.  As such, the VA opinion is of far greater probative value than that of the Veteran.

The Veteran has not specifically reported that depression problems had persisted since service, and the record otherwise reflects that depression symptomatology surfaced after service, the Veteran's own reports of symptoms dating from approximately 2000 and the service separation examination report showing no psychiatric disability.  Given his statements and the medical record any reports of a continuity of symptomatology would not be credible.  

To the extent that the Veteran's depression is attributed to his multiple sclerosis, service connection for that disability was denied in an unappealed October 2006 decision.  See 38 C.F.R. § 3.310 (2014).  Thus, service connection may not be granted on a secondary basis.

In sum, the most probative evidence is against a link between the current disability and service.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, other than PTSD, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


